     Case 1:20-cr-00030-BMC Document 11 Filed 02/24/20 Page 1 of 3 PageID #: 25


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RCH                                                271 Cadman Plaza East
F. #2019R00927                                     Brooklyn, New York 11201



                                                   February 24, 2020


By FedEx

Mark DeMarco, Esq.
Law Offices of Mark DeMarco
3867 East Tremont Avenue
Bronx, NY 10465

               Re:    United States v. Ivan Reyes-Arzate
                      Criminal Docket No. 20-030 (BMC)

Dear Mr. DeMarco:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government also requests reciprocal
discovery from the defendant.

I.       The Government’s Discovery

               Enclosed please find:

                Drug Enforcement Administration (“DEA”) reports of investigation
                 memorializing the defendant’s statements to law enforcement officers,
                 which are Bates-numbered REYES-000001 to REYES-000023; and
                Transcript of sentencing proceedings in United States v. Reyes Arzate, 17
                 CR 084 (N.D. Ill. Nov. 8, 2018), which is Bates-numbered REYES-000024
                 to REYES-000207.

         A.    Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.
  Case 1:20-cr-00030-BMC Document 11 Filed 02/24/20 Page 2 of 3 PageID #: 26



       B.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       C.     Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

III.   Emails Sent and Received by Defendants Incarcerated at a Bureau of Prisons Facility
                                                2
  Case 1:20-cr-00030-BMC Document 11 Filed 02/24/20 Page 3 of 3 PageID #: 27



                The government may request that the Bureau of Prisons (“BOP”) produce to
the government emails sent and received by the defendant during his/her period of
incarceration at a BOP facility (collectively, “BOP email communications”). While it is the
government's position that BOP email communications, including those between the
defendant and his or her attorneys and other legal assistants and paralegals on their staff, are
not privileged communications, in most instances, the government will request that the BOP
exclude from any production communications between the defendant and his or her attorneys
and other legal assistants and paralegals on their staff, if you provide the full email addresses
for such attorneys, legal assistants and paralegals by March 2, 2020. To enable this process,
the government requests that you send an email to the undersigned Assistant U.S. Attorneys
with the list of email addresses in the body of the email. If you subsequently wish to provide
an email address for an additional attorney, legal assistant or paralegal or change any of the
previously-provided email addresses, you should send an email with the complete list of
email addresses, including email addresses that remain unchanged, in the body of the email.

IV.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/ Ryan C. Harris
                                                    Ryan C. Harris
                                                    Michael P. Robotti
                                                    Erin M. Reid
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

Enclosures

cc:    Clerk of the Court (BMC) (by ECF) (without enclosures)


                                                3
